Citation Nr: 1815531	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a nasal condition (claimed sinusitis).

5.  Entitlement to service connection for a lung condition.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to service connection for a prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. E.A.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

As will be explained below, the Board is only undertaking adjudication of the claims of entitlement to service connection for a right shoulder condition, prostate condition, and vertigo.  The other issues on appeal require further development before the Board can make a determination, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During his July 2017 Travel Board hearing, the Veteran indicated, on the record, that he wished to withdraw his claims of entitlement to service connection for a right shoulder condition and a prostate condition.

2.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a disability manifested by symptoms separate from his service-connected heart condition, to include vertigo.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a right shoulder condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a prostate condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Service Connection Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During his July 2017 Travel Board hearing, the Veteran indicated, on the record, that he wished to withdraw his claims of entitlement to service connection for a right shoulder condition and a prostate condition.  As the Board had not yet issued a decision with respect to these service connection claims, the criteria have been met for withdrawal of these appeals.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.

II.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an October 2010 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was also afforded ample notice of the applicable law and requirements for substantiating his claims in the June 2014 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Therefore, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his own written statements.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Moreover, the Veteran was afforded VA compensation examinations and opinions were provided in support of his claim.  Upon review of the medical evidence, the Board concludes that these examination reports, opinions, and the other medical records in the file, collectively, are adequate for the purpose of rendering a decision in this case.  More examination and opinions are not needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Service Connection for Vertigo

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

In this case, the Veteran seeks entitlement to service connection for vertigo, which he describes as manifested by symptoms of dizziness and lack of balance.  See July 2017 Board Hearing Tr. at 6.  Here, however, a current diagnosis of a disability manifested by symptoms separate from his service-connected heart condition, including include vertigo, has not been established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  Review of the relevant post-service medical records does not show a diagnosis of vertigo.  See May 2012 Ischemic Heart Disease (IHD) DBQ (private physician indicating that dizziness and lack of balance are amongst the symptoms associated with the Veteran's service-connected heart disease); see also June 2014 SOC (indicating that dizziness and lack of balance are contemplated by the assigned 60 percent disability rating for the heart disease).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Therefore, as the evidence of record shows that the Veteran does not have a current disability, to include a disability manifested by symptoms separate from his service-connected heart condition, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has a disability manifested by symptoms separate from his service-connected heart condition, to include vertigo, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has this claimed condition, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claims for VA benefits.  Furthermore, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has a disability manifested by symptoms of dizziness and lack of balance separate from his service-connected heart condition, to include vertigo, falls outside the realm of common knowledge of a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that a layperson can provide an account of symptoms but not a diagnosis that requires medical knowledge).  Consequently, his statements as to a current diagnosis of any of these conditions are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a disability manifested by symptoms separate from his service-connected heart condition, to include vertigo, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The Veteran's appeal, concerning the issue of entitlement to service connection for a right shoulder condition, is dismissed.

The Veteran's appeal, concerning the issue of entitlement to service connection for a prostate condition, is dismissed.

Entitlement to service connection for vertigo is denied.


REMAND

Lung Condition

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  Here, the Veteran has not been afforded a VA compensation examination to address the nature and etiology of his claimed lung condition.  As the record suggests a possible relationship between the Veteran's claimed lung condition and his military service, to include as secondary to the service-connected coronary artery disease (CAD) and/or hypertension, the "low threshold" standard for determining when a VA examination is necessary has been met.  Therefore, the Board finds remand for such examination is necessary.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Bilateral Hearing Loss and Tinnitus

The Veteran was afforded a VA audiology examination in March 2011, where a diagnosis of hearing loss was not established due to poor reliability.  Specifically, the examiner indicated that the Veteran's responses to puretone were inconsistent and the results suggest non-organic hearing loss.  Consequently, the examiner was unable to provide an opinion addressing the Veteran's documented complaints, treatment, and diagnosis of bilateral hearing loss in his service treatment records.

Subsequently, during his July 2017 Board hearing, the Veteran indicated that he had "some communication problems with the [March 2011] examiner" and, as a result, felt these issues resulted in an insufficient examination.  July 2017 Board Hearing Tr. at 5.  Following his hearing, the Veteran submitted a private audiogram dated July 24, 2017, which documents a valid diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Consequently, the Board finds that, on remand, the Veteran should be afforded another VA audiology examination and opinion.

Nasal Condition (claimed as Sinusitis)

The Veteran was afforded a VA examination in March 2011 to address the nature and etiology of his claimed nasal condition.  His STRs document complaints and treatment for sinus related issues.  See, e.g., STRs dated Feb. 7, 1979 (removal of left nasal polyp) and, June 2, 1971 (sinus trouble).  Despite noting the Veteran's report of experiencing "occasional nasal stiffness" ever since the polyp removal during active duty, the VA examiner indicated that no nasal polyps were found on examination and, thus, an opinion was not provided.  As the examiner did not address whether the Veteran's current sinus symptoms are etiologically related to his in-service complaints, the Board finds that he should be afforded another VA examination and an opinion should be obtained.  See Bowling v. Principi, 15 Vet. App. 1, 12(2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA audiology examination assessing the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Provide an opinion regarding whether the currently diagnosed bilateral hearing loss is more likely, less likely, or at least as likely as not (50 percent or higher degree of probability) began in or is otherwise etiologically related to the Veteran's active military service.

The examiner should address the various audiograms during service which document some evidence of hearing loss.  See, e.g., STRs dated Apr. 14, 1978; Feb. 4, 1983; Mar. 24, 1983; Mar. 1, 1987; and, May 3, 1987.

(b)  Provide an opinion regarding whether the currently diagnosed bilateral tinnitus is more likely, less likely, or at least as likely as not (50 percent or higher degree of probability) began in or is otherwise etiologically related to the Veteran's active military service.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(c)  If the Veteran's bilateral hearing loss disability or tinnitus are found to be etiologically related to service, then the examiner is asked to comment on whether it is at least as likely as not that either disability is proximately due to or aggravated by the other.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed lung condition, to include as due to exposure to asbestos.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify any lung condition, separate from the Veteran's service-connected heart condition, found to be present or documented in the medical evidence of record since September 2010, including during the examination.

(b)  For each lung condition found, the examiner should provide an opinion regarding whether each disorder is more likely, less likely, or at least as likely as not (50 percent or higher degree of probability) began in or is otherwise etiologically related to military service or is caused or aggravated by service-connected CAD.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed nasal condition.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify any nasal condition found to be present or documented in the medical evidence of record since September 2010, including during the examination.

(b)  For each nasal condition identified, the examiner should provide an opinion regarding whether each disorder is more likely, less likely, or at least as likely as not (50 percent or higher degree of probability) began in or is otherwise etiologically related to military service.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

5.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal.  If any issue remains denied, send the Veteran and his representative an SSOC, and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


